DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/23/21 has been entered.
Response to Arguments
	Applicant’s arguments filed on 7/23/21 have been fully considered but are found not persuasive. Applicant argues Quintel does not show 360 degree compression to the quartz sleeve because the only pressed fit is the bushing 110 to the center plate 108, and a pressed fit to the tube would not be desired for the intended operation of easy install/removal in Quintel. However, Kurtz teaches vibration eliminating o-rings used with pressed fit to the tube (see sealably holding, Kurtz, fig 7, [0056]). Further, it is noted that the pressed fit of the bushing, made of flexible material (see Quintel, [0107]) that engages and supports the tube ([0101]), would appear to be consistent with a pressed fit, under the broadest reasonable interpretation of pressed fit, can read on a sliding or tight engagement with the tube. It is noted that the easy install/removal would not appear to be affected by use sliding engagement. 
	Applicant also distinguishes between the holding cup 30 and coil spring 24, which is a flexible item and would allow more movement than natural compression of the o-ring as described in the application, where the collar is an exact fit for the o-ring. However, Kurtz teaches the o-ring (see Kurtz, [0056]). 
	Applicant argues Quintel fails to disclose the UV cylinder comprises two watertight plates, but rather a cantilever structure, and thus does not correct for the vibration at the center of the tube like the applicant’s invention does. Further, Applicant argues Quintel fails to recognize the technical problem being solved by Applicant’s invention, and Kurtz also fails to show vibration control between the middle and ends during high fluid flow. However, first it is noted that the two watertight plates in claim 8-9 and 16-17 are separate from the attachment assembly, and Quintel shows additional endcap sections on the ends of the UV cylinder that seal the water in (see e.g. fig 13). Thus the claims are sufficiently broad to read on cantilevered structures. Further, Kurtz shows tube structures held in place at both ends (see e.g. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant further argues Kurtz is used for HVAC disinfection, uses o-ring compression that would be manual and tooled, and would allegedly be hard to maintain in a cylindrical design. However, Kurtz explicitly discloses using the system with liquid sterilization systems (see Kurtz, [0070]). Further, it is noted that arguments of counsel cannot take the place of evidence, and the record does not disclose discouragement of cylindrical shape. Furthermore, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.
	Applicant also discusses the exact fit of the collar attachment member and the quartz sleeve, which enables o-ring compression by inserting the sleeve through the o-ring and collar. However, as discussed above, the exact structure and purpose of o-rings may differ from Applicant’s invention, but the claims are currently sufficiently broad to read on the general o-ring based fixture of the combined prior art, which would naturally reduce vibrations as a result of using the use of o-rings and plates. Examiner respectfully suggests clarifying any unique or unexpected advantages of the Applicant’s configuration not achievable with general o-rings and plates as taught by the combination of references. It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is noted, for instance, that Applicant’s invention appears to use a quartz tube open at both ends, and that the two end caps and the quartz tube cooperate to form a watertight volume, which is different from the UV cylinder configuration of the prior art, and if different vibrations or issues result and are suppressed, this effect could be clarified. 


Status of the Application
	Claim(s) 1 is/are pending.
	Claim(s) 1 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quintel (US 20140374620 A1) in view of Kurtz et al. (US 20050069463 A1) [hereinafter Kurtz] and Sween et al. (US 5545335 A) [hereinafter Sween].
	Regarding claim 1, Quintel teaches a method for utilizing an attachment assembly for eliminating vibrations at the center of a quartz sleeve positioned at a center location of an ultraviolet (UV) cylinder, the method comprising the steps of: 
	a) providing the attachment assembly having at least one vibration eliminating member (see fig 16: 110, [0107]) enclosed by a collar attachment member (see 110) configured such that there is little to no gap left therebetween (see pressed fit against tube, [0107]), connected with a support plate (see fig 16: 108) extending along a radial direction of the quartz sleeve; 
	b) mounting the attachment assembly to the inside surface of the UV cylinder (see fig 16) 
	c) inserting the quartz sleeve (see 80) into the UV cylinder through a first end plate of the UV cylinder (see fig 16); 
	d) guiding the quartz sleeve through the at least one vibration eliminating member enclosed by the collar attachment member (see fig 16); 
	e) attaching the quartz sleeve at a fixed position at a distance away from a first end plate and a second end plate of the UV cylinder (see at 108); and 

	Quintel fails to explicitly disclose the vibration eliminating member and collar attachment member being separate components.
	However, the use of collar attachments to hold gasket rings was well known in the art. For example, Kurtz teaches a specific system for providing rings for UV tubes, including vibration eliminating member (see o ring, Kurtz, fig 11: 141) and collar attachment member (see e.g. 138) which enable the ability to resist UV (see [0057]) while sealably holding the tubes when the compression nuts are tightened (see fig 7, [0056]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kurtz in the system of the prior art to improve the sealing system and enable the ability to more easily control whether how the tube is fixed in place with simple screw action, while effectively protecting against UV degradation, int eh manner taught by Kurtz. 
	Quintel fails to explicitly disclose mounting the attachment assembly to the inside surface of the UV cylinder by means of a fixed ring design
	However, Quintel teaches the plates should be mounted onto the outer cylinder somehow (see Quintel, [0089], e.g. through posts in fig 10: 60), and that the middle and lower plate (which is identical to the middle plate, see [0101]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to directly mount both plates onto the outer cylinder, e.g. in the manner of the lower plate, to enable the intended operation of system and to provide the middle plate at the desired configuration in the cylinder (see fig 16). Further, the use of a fixed ring design to provide the mounting structure would have been obvious as a routine skill in the art, for instance to simplify mounting or manufacturing. For example, Sween further teaches a specific mounting system for holding bulbs in position in a UV cylinder, comprising a fixed ring design (see Sween, fig 2: 80, 86) which can hold a lamp in fixed configuration against the side of the wall (see col 4, lines 28-32). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of the fixed rings of Sween with the mounting of the prior art as a routine skill in the art to enable the intended operation of fixing to the side of the cylinder. 

Conclusion

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881